934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louis Allen DRUMMOND, II, on behalf of Christine Marie MECK,Plaintiff-Appellee,andThe Prudential Insurance Company of America, Plaintiff,v.Donald Patrick MECK, Defendant-Appellant.
No. 90-1099.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 22, 1991.Decided May 28, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (CA-89-2003-PN)
Russell Paul Butler, Ditrani & Butler, Camp Springs, Md., for appellant.
George Zacharias Petros, David William Kestner, Fisher & Walcek, Marlow Heights, Md., Peter Frederick Axelrad, Frank, Bernstein, Conaway & Goldman, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Donald Patrick Meck appeals the district court's grant of summary judgment in his civil suit.  After reviewing the record, we conclude that the district court correctly found that Meck waived his right to the proceeds from his wife's Servicemen's Group Life Insurance policy when he voluntarily signed a separation agreement relinquishing his right to the insurance proceeds.  Accordingly, we affirm on the reasoning of the district court.  Drummond v. Meck, CA-89-2003-PN (D.Md. July 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.